Electronically Filed
                                                      Supreme Court
                                                      SCWC-10-0000215
                                                      04-SEP-2012
                                                      12:13 PM



                        NO. SCWC-10-0000215

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                vs.

       WILLIAM LOEBEL, IV, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
           (ICA NO. CAAP-10-000215; CR. NO. 09-1-0587)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ.,
  and Circuit Judge Perkins, in place of Pollack, J., recused)

          Petitioner/Defendant-Appellant’s application for writ

of certiorari filed on July 25, 2012, is hereby rejected.

          DATED:   Honolulu, Hawai#i, September 4, 2012.

Summer M.M. Kupau for            /s/ Mark E. Recktenwald
petitioner
                                 /s/ Paula A. Nakayama
Sonja P. McCullen for
respondent                       /s/ Simeon R. Acoba, Jr.

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard K. Perkins